Moule, J. (dissenting).
The County of Monroe appeals from an order granting respondent Clara Huff leave to appeal as a poor person (CPLR 1101) and a free transcript. Upon an application for permission to appeal as a poor person, the moving party must set forth in his own affidavit the amount and source of his income, the value of his property, his inability to pay legal expenses and sufficient facts to ascertain the merit of his contentions (CPLR 1101, subd [a]). Respondent did not include such facts in her affidavits. By itself, the fact that respondent receives public assistance, without further elaboration on the existence of any assets or necessary expenses, does not conclusively establish the need to proceed as a poor person (Jenks v Murphy, 21 AD2d 346). Since respondent has not stated the potential legal expenses, it cannot be determined whether she will be unable to meet them. Furthermore, respondent must set forth in her own affidavit the nature of the action as well as sufficient facts to ascertain the merit of her contentions; adopting the affidavit of her attorney, who believed there was merit to the appeal, did not relieve her from this requirement (Matter of Teeter v Reed, 57 AD2d 735). (Appeal from order of Monroe County Family Court, Willis, J. — poor person status.) Present — Dillon, P. J., Simons, Hancock, Jr., Doerr and Moule, JJ.